internal_revenue_service number release date index number ------------------------- ---------------------------- --------------------------------------------------- ------------------------ ------------- --------------------------- in re --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- telephone number --------------------- refer reply to cc intl b05 plr-122431-05 date september corp partnership taxpayer ----------------------------- --------------------------------------- --------------------------------------------------- llc ----------------------- trust ------------------------------------- trustee ------------------------------------------------ llc -------------------------- advisor ----------------------------------------------- country a ------------ area a --------------------- area b ------------------------- currency a ------------------ plr-122431-05 dear ---------------- and -------------------- this is in response to your letter dated date in which you request a ruling under sec_1_985-1 that taxpayer llc trust trustee and llc2 may use a currency other than the u s dollar as their functional_currency specifically you request a ruling that permits each entity to determine its functional_currency by applying the principles used to determine the functional_currency of a qualified_business_unit that is not required to use the dollar as set forth in sec_1_985-1 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of factual information representations and other data may be required as part of the audit process taxpayer has represented the facts described below facts corp is a u s_corporation that has elected to be taxed as a real_estate_investment_trust reit under subchapter_m of the internal_revenue_code corp owns general and limited_partnership interests in partnership a u s limited_partnership partnership owns of the membership interests in taxpayer taxpayer is a u s limited_liability_company that intends to elect to be taxed as a reit under subchapter_m of the internal_revenue_code taxpayer owns llc a u s limited_liability_company llc owns a beneficial_interest in trust a property unit trust formed under the laws of area b which is treated as a partnership for u s tax purposes the trustee of llc is trustee an area b entity treated as a partnership for u s income_tax purposes taxpayer own sec_50 of trustee taxpayer also owns of the membership interests in llc2 a u s limited_liability_company and of advisor taxpayer represents that advisor will provide property management services to trust taxpayer’s assets include its interests in llc1 trustee llc2 and advisor and loans to trustee on behalf of trust llc1’s only significant asset will be its beneficial_interest in trust llc2’s only significant asset will be property it is contemplating developing in country a trustee will not have any significant assets taxpayer may acquire additional projects in area a taxpayer represents that the majority of the transactions of taxpayer llc trust trustee and llc2 will be conducted in currency a specifically taxpayer represents that the following will be conducted in currency a paying invoices borrowing funds and entering into leases additionally taxpayer represents that all significant revenues plr-122431-05 and expenses will be incurred in currency a taxpayer anticipates that a small amount of administrative expenses may be satisfied in the u s dollar taxpayer represents that the activities of taxpayer llc1 and llc2 will be limited to receiving capital contributions and loan proceeds making capital contributions and loans receiving distributions and performing administrative acts with the exception of certain administrative expenses these transactions will be conducted in currency a taxpayer llc1 llc2 and trustee will not have any employees trust will only have area a-based employees taxpayer llc1 llc2 trust and trustee will not conduct a trade_or_business in the united_states these entities will maintain separate books_and_records in currency a law in general sec_985 provides that all determinations for federal_income_tax purposes shall be made in the taxpayer’s functional_currency sec_985 sec_1_985-1 provides that except as otherwise provided by ruling or administrative_pronouncement the u s dollar shall be the functional_currency of a qbu that has the united_states as its residence as defined in sec_988 sec_1_989_a_-1 provides that a corporation is a qbu a partnership is a qbu of a partner and a_trust is a qbu of a beneficiary an eligible_entity that files an election under sec_856 to be treated as a real_estate_investment_trust is treated as having made an election to be classified as an association as of the first day the entity is treated as a real_estate_investment_trust sec_301_7701-3 an association as determined under sec_301_7701-3 is a corporation sec_301_7701-2 sec_988 provides that the united_states shall be the residence of a corporation partnership or trust which is a united_states_person sec_988 states that generally the residence of a corporation or partnership which is not a united_states_person shall be a country other than the united_states sec_988 states an exception to the above rule that in the case of a qbu of any taxpayer the residence of such unit shall be the country in which the principal_place_of_business of the qbu is located sec_7701 provides in part that the term united_states_person means a domestic_corporation sec_7701 provides that the term domestic as applied to a corporation means created or organized in the united_states or under the law of the united_states or any state see also sec_1_988-4 sec_1_985-1 provides that if a qbu is not required to use the dollar as its functional_currency then its functional_currency shall be the currency of the economic environment in which a significant part of the qbu's activities are conducted if the qbu plr-122431-05 keeps or is presumed to keep its books_and_records in such currency sec_1_985-1 provides that the economic environment in which a significant part of the qbu's activities are conducted shall be determined by taking into account all the facts and circumstances sec_1_985-1 sets forth a non-inclusive list of facts and circumstances which are considered when determining the economic environment in which a significant part of the qbu's activities are conducted the general explanation of the tax_reform_act_of_1986 states that i n appropriate circumstances a domestic qbu such as a regulated_investment_company organized to invest in securities denominated in a specific currency may have a foreign_currency as the functional_currency staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print analysis if taxpayer is required to use the u s dollar as its functional_currency pursuant to sec_1_985-1 it would recognize foreign_currency_gain_or_loss on every sec_988 transaction because such transactions would be denominated in currency a which would be a non-functional currency to it see sec_988 and sec_1_988-1 moreover any qbu of taxpayer with a currency other than the dollar as its functional_currency would generally be subject_to sec_987 since foreign_currency_gain_or_loss is not expressly listed as qualifying_income in sec_856 or sec_856 and since currency fluctuations could affect the valuation of assets under sec_856 taxpayer risks losing its reit status if it is not permitted to adopt currency a as its functional_currency if the ruling requested herein is issued the functional_currency of taxpayer llc trust trustee and llc2 would be determined by applying the principles of sec_1_985-1 under these principles taxpayer llc trust trustee and llc2 would each be eligible to adopt currency a as their functional_currency this conclusion is consistent with the language contained in the general explanation of the tax_reform_act_of_1986 as set forth above based solely on the facts and representations submitted taxpayer may apply the principles of sec_1_985-1 to determine its functional_currency llc1 llc2 trust and trustee may also apply the principles of sec_1_985-1 to determine their functional_currency should each of the above entities properly adopt currency a as its functional_currency it will compute its taxable_income or loss in that currency and translate its taxable_income into dollars using the average exchange rate for the taxable_year no opinion is expressed regarding the proper functional_currency of taxpayer llc1 trust trustee or llc2 under the principles of sec_1_985-1 plr-122431-05 no opinion is expressed whether taxpayer or any entity referred to herein qualifies as a real_estate_investment_trust under sec_856 no opinion is expressed regarding the character of dividends or other income distributed by taxpayer to u s investors or the character of income or loss realized on the sale by investors of their ownership_interest in taxpayer no opinion is expressed regarding the treatment of foreign_currency received as dividends in the hands of the shareholders of taxpayer this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the determination covered by this letter is made in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer cc ________________________ theodore setzer senior counsel branch international sincerely
